EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rita Wu on 7/22/2022.

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment after final filed on 7/8/22 has been entered in full, which includes amendment of the specification, and cancellation of claims 4, 10, 14, 17 and 20, amendment of claims 12 and 18 and addition of new claims 36 and 37.

Examiner’s Amendment
Following entry of the 7/8/22 amendment, amend the claims further as follows:

In claim 1, line 12, replace "antigen- binding" with "antigen-binding"

Replace claim 34 with the following:
34. A method of forcing the internalization and degradation of a target (T) expressed on the surface of a cell comprising the step of physically linking T to an internalizing effector protein (E) by contacting the cell with the multispecific antigen-binding molecule of claim 1.

Replace claim 35 with the following:
35. The method of claim 34, wherein T is IL-4R.

In claim 37, line 3, replace "compounds" with "compounds."

Add new claims 38 and 39, which recite:
38. The method of claim 34, wherein T is SOST.

39. The method of claim 34, wherein T is LPS.


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/24/22).
The objection to the specification at page 3 is withdrawn in view of Applicants' amendment to the title of the specification.
The rejection of claims 4, 10, 14 and 20 under 35 U.S.C. 112(a) at pages 4-5 as failing to comply with the written description requirement is withdrawn in view of the cancellation of each claim.
The objections to claims 4 and 12 at page 5 are withdrawn in view of cancellation of claim 4 and the amendment to claim 12.
The rejection of claim 20 under 35 U.S.C. 112(b) at page 5 as being indefinite is withdrawn in view of the cancellation of the claim.
The rejection of claims 4, 10, 14, 17 and 20 under 35 U.S.C. 112(d) at page 6 as being of improper dependent form is withdrawn in view of the cancellation of each claim.
The objection to claims 18 and 19 as being dependent on a rejected base claim is withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Rejoinder of Non-Elected Invention II
Claims 1, 8, 12, 15, 16, 18, 19, 30, 36 and 37 are now directed to an allowable product (Invention I). Pursuant to the procedures set forth in MPEP § 821.04(b), claims 34 and 35, directed to the process of using the allowable product (Invention II), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Inventions I and II as set forth in the Office action mailed on 4/29/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 8, 12, 15, 16, 18, 19 and 30 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 34 and 35, and new claims 36-39, have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1, 8, 12, 15, 16, 18, 19, 30 and 34-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646